Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Caribe Market, LLC / Joseph Shehada
d/b/a Caribe Market,

Respondent.

Docket No. C-15-466
FDA Docket No. FDA-2014-H-1994

Decision No. CR3600

Date: January 28, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Caribe Market, LLC / Joseph Shehada d/b/a Caribe Market that
alleges facts and legal authority sufficient to justify the imposition of a $500 civil money
penalty. Respondent did not answer the Complaint, nor did Respondent request an
extension of time within which to file an answer. Therefore, I enter a default judgment
against Respondent and assess a $500 civil money penalty.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent sold cigarettes to minors, failed to
verify that cigarette purchasers were 18 years of age or older, and sold individual
cigarettes, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.
§ 301 et seq., and its implementing regulations, Cigarettes and Smokeless Tobacco,

21 C.F.R. pt. 1140 (2013). CTP seeks a civil money penalty of $500.
On December 10, 2014, CTP served the Complaint on Respondent by United Parcel

Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying
cover letter, CTP explained that within 30 days, Respondent should pay the proposed
penalty, file an answer, or request an extension of time within which to file an answer.
CTP warned Respondent that if it failed to take one of these actions within 30 days, an

Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision

ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it

requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1 am required to “assume the
facts alleged in the [C]omplaint to be true” and, if those facts establish liability under the

Act, issue a default judgment and impose a civil money penalty. Accordingly, I must
determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Caribe Market, an establishment that sells tobacco products and
is located at 560 Noble Avenue, Bridgeport, Connecticut 06608. Complaint { 3.

e During an inspection of Respondent’s establishment on October 8, 2013, at

approximately 2:30 PM, an FDA-commissioned inspector observed that “a person

younger than 18 years of age was able to purchase two individual Newport

cigarettes .. . [.]” The inspector also observed that “the minor’s identification was

not verified before the sale . . . [.]” Complaint § 10.

¢ On November 21, 2013, CTP issued a Warning Letter to Respondent regarding the

inspector’s observations from October 8, 2013. The letter explained that the

observations constituted violations of regulations found at 21 C.F.R. § 1140.14(a),
(b)(1), and (d) and that the named violations were not necessarily intended to be
an exhaustive list of all violations at the establishment. The Warning Letter went
on to state that if Respondent failed to correct the violations, regulatory action by

the FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint ¥ 10.

e Joseph Shehada responded to the Warning Letter in a November 30, 2013 letter.

Mr. Shehada admitted that the store sold individual cigarettes to a minor, but

explained that “it was because a friend was covering the cash register at the time,”
and that the friend would no longer be working at the store. He further stated that

it was the store’s practice “not to sell loose cigarettes to any customer” and that
Respondent had “posted signs ‘telling [its] customers that [it] will not sell loose
cigarettes’ and that it checks identification.” Complaint § 11.
e During a subsequent inspection of Respondent’s establishment on July 28, 2014,
at approximately 10:24 AM, FDA-commissioned inspectors documented that “a
person younger than 18 years of age was able to purchase a package of Newport
Box cigarettes . . . [.]” The inspectors also documented that “the minor’s
identification was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than

18 years of age. 21 C.F.R. § 1140.14(b)(1). Moreover, under 21 C.F.R. § 1140.14(d),
“(n]o retailer may break or otherwise open any cigarette or smokeless tobacco package to
sell or distribute individual cigarettes.” 21 C.F.R. § 1140.14(d).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
cigarettes to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on October 8,
2013, and July 28, 2014. On those same dates, Respondent also violated the requirement
that retailers verify, by means of photo identification containing a purchaser’s date of
birth, that no cigarette purchasers are younger than 18 years of age. 21 C.F.R.

§ 1140.14(b)(1). Finally, on October 8, 2013, Respondent violated 21 C.F.R.

§ 1140.14(d) by selling individual cigarettes. Therefore, Respondent’s actions constitute
violations of law that merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. I thus find that a civil money penalty of $500 is warranted and so order
one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

